                      Case 19-30495 Document 81 Filed in TXSB on 02/14/19 Page 1 of 4



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION                                                               ENTERED
                                                                                                                           02/14/2019
                                                                             §
            In re:                                                           §   Chapter 11
                                                                             §
            BURKHALTER RIGGING, INC., et al.,1                               §   Case No. 19-30495 (MI)
                                                                             §
                                      Debtors.                               §   (Jointly Administered)
                                                                             §   Re: Docket No. 8

                  INTERIM ORDER (I) AUTHORIZING THE PAYMENT OF CERTAIN
                PREPETITION TAXES AND FEES AND (II) GRANTING RELATED RELIEF


                     Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

        (collectively, the “Debtors”) for entry of an interim order (this “Interim Order”), (a) authorizing

        the Debtors to remit and pay prepetition Taxes and Fees, (b) scheduling a final hearing to consider

        approval of the Motion on a final basis, and (c) granting related relief, all as more fully set forth in

        the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

        pursuant to 28 U.S.C. §1334; this Court having found that this is a core proceeding pursuant to 28

        U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of the

        United States Constitution; and this Court having found that venue of this proceeding and the

        Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

        found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

        creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the

        Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and



        1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
              Transport, Inc. (2096). The address for all of the Debtors is 2193 Highway 45 South, Columbus, MS 39701.
        2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


                                                                   1
4831-8572-3783.4
                    Case 19-30495 Document 81 Filed in TXSB on 02/14/19 Page 2 of 4



        no other notice need be provided; and this Court having reviewed the Motion and having heard the

        statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

        and this Court having determined that the legal and factual bases set forth in the Motion and at the

        Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

        before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

        ORDERED THAT:

                   1.    The final hearing (the “Final Hearing”) on the Motion shall be held on March 6,

        2019, at 1:30 p.m., prevailing Central Time. Any objections or responses to entry of a final order

        on the Motion shall be filed on or before 4:00 p.m., prevailing Central Time, on March 1, 2019,

        prevailing Central Time. In the event no objections to entry of a Final Order on the Motion are

        timely filed, this Court may enter such Final Order without need for the Final Hearing.

                   2.    The Debtors are authorized, but not directed, to pay or remit the following

        prepetition Taxes and Fees:

                    Taxing Authority                Amount                        Description

          Mississippi Department of
                                                  $19,546.40         Annual Transportation Permit Fee
          Transportation

          Louisiana Department of
                                                  $13,610.00         Annual Transportation Permit Fee
          Transportation & Development

                   3.    The Debtors are authorized, but not directed, to pay Taxes and Fees that arise or

        accrue in the ordinary course of business on a postpetition basis consistent with prepetition

        practices.

                   4.    The Debtors shall maintain a matrix of schedule of payments made pursuant to this

        Interim Order, including the following information: (a) the names of the payee; (b) the nature of

        the payment; (c) the amount of the payment; (d) the category or type of payment, as further


                                                         2
4831-8572-3783.4
                    Case 19-30495 Document 81 Filed in TXSB on 02/14/19 Page 3 of 4



        described and classified in the Motion; (e) the Debtor or Debtors that made the payment; and (f)

        the payment date; and (g) the purpose of such payment. Debtors shall provide a copy of such

        matrix to the U.S. Trustee, counsel to Metropolitan Partners Group Administration LLC, and

        counsel to any statutory committee appointed in these chapter 11 cases every other week beginning

        upon entry of this Interim Order.

                   5.   Notwithstanding the relief granted in this Interim Order and any actions taken

        pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

        validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

        party in interest’s rights to dispute any prepetition claim on any grounds; (c) a promise or

        requirement to pay a prepetition claims; (d) an implication or admission that any particular claim

        is of a type specified or defined in the Motion or any order granting the relief requested by the

        Motion; (e) a request or authorization to assume any prepetition agreement, contract, or lease

        pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party

        in interest’s rights under the Bankruptcy Code or any other applicable law.

                   6.   Notwithstanding anything to the contrary contained herein, nothing in this Interim

        Order authorizes the use of cash collateral or debtor-in-possession financing. The relief granted

        in this Interim Order and any payment to be made hereunder shall be subject to the terms of the

        Emergency Cash Collateral Order [Dkt. No. 54] and any subsequent order of this Court authorizing

        the Debtors to use cash collateral or funds from debtor-in-possession financing (including with

        respect to any budgets governing or relating to such use) (collectively, “Cash Collateral Orders”

        and each a “Cash Collateral Order”), and to the extent there is any inconsistency between the terms

        of this Interim Order and a Cash Collateral Order, the terms of such Cash Collateral Order shall

        govern.



                                                         3
4831-8572-3783.4
                    Case 19-30495 Document 81 Filed in TXSB on 02/14/19 Page 4 of 4



                   7.    The banks and financial institutions on which checks were drawn or electronic

        payment requests made in payment of the prepetition obligations approved herein are authorized

        and directed to receive, process, honor, and pay all such checks and electronic payment requests

        when presented for payment, and all such banks and financial institutions are authorized to rely on

        the Debtors’ designation of any particular check or electronic payment request as approved by this

        Interim Order.

                   8.    The Debtors are authorized to issue postpetition checks, or to effect postpetition

        fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

        as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

        with any Taxes and Fees the Debtors have been authorized to pay in this Interim Order.

                   9.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

                   10.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

        of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

        are satisfied by such notice.

                   11.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

        Order are immediately effective and enforceable upon its entry.

                   12.   The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Interim Order in accordance with the Motion.

                   13.   This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Interim Order.

          Dated: __________, 2019
            Signed:Texas
          Houston, February 14, 2019                           UNITED STATES BANKRUPTCY JUDGE
                                                                   ____________________________________
                                                                                 Marvin Isgur
                                                                       United States Bankruptcy Judge


                                                           4
4831-8572-3783.4
